Citation Nr: 0939229	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Phoenix Department of Veterans Affairs Regional Office 
(RO) in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A Travel Board hearing was held on June 11, 2009, at the 
Phoenix RO before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ).  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A §7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  Both 
the Veteran and his spouse testified at this Travel Board 
hearing.  A transcript of the testimony is in the claims 
file.

The Board observes that the issue on appeal as certified to 
the Board was entitlement to service connection for 
psoriasis.  However, in light of the Veteran's testimony at 
the June 2009 hearing, the issue has since been broadened to 
entitlement to service connection for a chronic skin 
disorder, as reflected above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for remand:  To obtain an appropriate VA examination 
to determine the nature and etiology of the Veteran's skin 
disorder.

The Veteran contends that he suffers from a chronic skin 
disorder that is etiologically related to his period of 
active service.  Specifically, he asserts that he was 
diagnosed with a skin disorder while in service and continues 
to suffer from such disorder.

The Veteran has submitted evidence to support his claim.  
First, the Veteran has provided his service treatment records 
which indicate that he was treated for a rash in the groin 
area in June and in July 1974.  Further, his service 
treatment records include documentation showing that the 
Veteran received treatment in October 1968 for "pruritis 
lesions" on his back and was diagnosed with pityriasis 
rosea.  In addition, the Veteran has also submitted private 
treatment records dated from as early as 1979, and VA 
treatment records between 2002-2007, which discuss his skin 
disorder and provide a current diagnosis of psoriasis.  The 
Veteran has also provided credible testimony at his Travel 
Board hearing outlining when he began receiving treatment for 
his skin disorder while in service.  Further adding to the 
credibility of the Veteran's contentions is the fact that his 
wife of fifty years also testified at the Travel Board 
hearing and maintained that the Veteran has suffered from a 
skin disorder since the early days of his service.  She 
specifically mentioned that from 1966-1969, while the Veteran 
was stationed at Edwards Air Force Base, the Veteran was 
continuously treated for a skin disorder.  Given the nature 
of the Veteran's condition and its observable symptoms, the 
Board finds that the Veteran and his spouse are both 
competent to report that the Veteran suffered from a skin 
rash while in service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (Lay testimony is competent to determine the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection.")

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran was afforded a VA examination in November 2005.  
However, the RO scheduled the examination for an evaluation 
of the Veteran's proctitis.  The Veteran, upon reporting to 
the exam, asked that he be examined for psoriasis instead.  
The examination included a brief review of the Veteran's 
medical history but no medical opinion with regard to the 
Veteran's skin disorder.  The Board finds that the November 
2005 examination report was inadequate because the VA 
examiner failed to provide an opinion as to whether the 
Veteran's skin disorder was related to service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, the November 
2005 medical examination was inadequate.  

Under the circumstances presented in this case, the Board 
finds that another VA medical examination and opinion is 
required.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that VA must obtain a nexus opinion when there is 
competent evidence of a current disability, evidence 
establishing that an injury occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability); see also 38 C.F.R. 
§3.159(c)(4).  As discussed above, the Board has determined 
that the statements of the Veteran and his spouse to the 
effect that he has suffered from a skin disorder since his 
early days in service are competent and credible.  In light 
of these statements, as well as the Veteran's service 
treatment records, VA examination records and private 
treatment records, all evidence supporting the Veteran's 
assertion that he has a chronic skin disorder, a medical 
examination is necessary to determine whether the Veteran's 
current skin disorder is related to an in-service cause.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
skin disorder that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the Veteran's service 
treatment records and subsequent VA and 
private treatment records.  The 
examiner should then provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's current skin 
disorder had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred 
in active service.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. §4.1 (2008), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 


2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



